872 So.2d 1083 (2004)
Pamela Ann RACCA
v.
ST. MARY SUGAR COOPERATIVE, INC., Sterling Sugars, Inc. Raphael Rodriguez, Jr., Shirley Rodriguez, Ronald James Rodriguez, State of Louisiana, Through the Department of Transportation and Development, State of Louisiana Through the Department of Public Safety and Corrections, Parish of St. Mary, Louisiana, Town of Baldwin, Louisiana, Blair J. Hebert, and State Farm Mutual Automobile Insurance Company.
No. 2004-C-0698.
Supreme Court of Louisiana.
May 7, 2004.
Denied.